—Judgment, Supreme Court, New York County (Stephen Crane, J.), rendered October 30, 1990, convicting defendant, after a jury trial, of attempted robbery in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s claim of bolstering in violation of People v Trowbridge (305 NY 471) was not preserved as a matter of law by his general objection (People v Love, 57 NY2d 1023, 1025), and, in any event, is without merit, the court’s prompt curative instructions having eliminated any prejudice (see, People v Tarabania, 72 NY2d 852; People v Williams, 180 AD2d 423, lv denied 79 NY2d 954). Defendant’s general objections, or his failure to object to the prompt curative instructions of the court, also leaves unpreserved his claims that the prosecutor instructed the jury on the law and shifted the burden of proof. The prosecutor’s comments to the effect that defendant tailored his "story” after listening to the other witnesses, to the extent such exceeded the broad bounds of permissible rhetoric on summation (cf., People v Gonzalez, 194 AD2d 436, lv denied 82 NY2d 718), was harmless in view of the overwhelming evidence of defendant’s guilt (supra). Concur—Sullivan, J. P., Ellerin, Asch and Williams, JJ.